UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 8, 2012 Commission File Number:1-5273-1 Sterling Bancorp (Exact name of Registrant as specified in its charter) New York 13-2565216 (State of other jurisdiction of incorporation) (IRS Employer Identification No.) 650 Fifth Avenue ,New York, New York 10019-6108 (Address of principal executive offices) (Zip Code) (212) 757-3300 (Registrant’s telephone number, including area code) NA (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c) TABLE OF CONTENTS ITEMS 7.01 REGULATION FD DISCLOSURE ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS SIGNATURE EXHIBIT INDEX PRESS RELEASE ITEMS 2.02 AND 7.01 RESULTS OF OPERATIONS AND FINANCIAL CONDITION AND REGULATION FD DISCLOSURE On November 8, 2012, the Company issued a press release announcingthat it will be presenting atthe Sandler O’Neill & Partners L.P. 2012 East Coast Financial Services Conference. The Company's presentation will take place on Thursday, November 15, 2012 at 9:45a.m. Eastern Time. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits Press release dated November 8, 2012 (furnished pursuant to Item 7.01) SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DATE: November 9, 2011 BY: /s/ JOHN W. TIETJEN JOHN W. TIETJEN Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Press Release dated November 8, 2012
